Citation Nr: 1531262	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  14-01 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1988 to April 1989.  The Veteran also had a period of active duty for training (ACDUTRA) from May 1985 to August 1985 and inactive duty for training (INACDUTRA) in July 1986.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  Thereafter, the RO issued another rating decision in March 2013 regarding the issue on appeal.

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

Finally, the Board observes that the RO adjudicated the Veteran's psychiatric claim as entitlement to service connection for posttraumatic stress disorder.  However, medical evidence of record reveals diagnoses of various acquired psychiatric disorders, to include chronic depression and dysthymic disorder.  Accordingly,     his claim has been expanded to include service connection for any psychiatric disability, pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the Veteran's claim is required prior to adjudication of the claim for service connection for an acquired psychiatric disability.

Service treatment records from September 1984 indicate that the Veteran reported being psychiatrically normal upon entrance to his first period of active duty and that he was found psychiatrically normal during a concurrent medical examination.  Thereafter, the record indicates that in July 1986, during a period of INACDUTRA, the Veteran was struck by lightning and that another service member who was also struck by lightning, died as a result of his injuries.  Subsequently, in a report of medical history completed in January 1988 prior to the Veteran's second period     of active duty, he reported a history of depression; he was nevertheless found psychiatrically normal in a contemporaneous medical examination.  Records also indicate that in October 1988 while on active duty, the Veteran reported having suicidal ideation and intent and was diagnosed with an adjustment disorder with depression.

The Veteran was afforded VA examinations in September 2012 and an addendum opinion was obtained in January 2013.  However, the Board finds that another addendum opinion is necessary.  Specifically, in 2012 the examiner noted that the Veteran's depressive symptoms and substance abuse dated back to his adolescence and in 2013 the examiner opined that the Veteran's depression was less likely than not caused by being struck by lightning in service as the Veteran's depressive symptoms pre-dated his service.  In addition to the examiner's opinion that the Veteran had a psychiatric disability upon entrance to service, the Veteran also reported during private treatment in January 1996 that he had experienced depressive symptoms in his adolescence.  However, he also reported that he    "never felt right" after being struck by lightning during a period of INACDUTRA.  Given the foregoing, the Board finds that an addendum opinion is necessary that addresses the Veteran's psychiatric state upon entrance and exit from both periods of active duty service, and any relationship between such and his current psychiatric disability.  Relevant ongoing VA medical records should also be requested.

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase      in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence    of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996). 

Accordingly, the case is REMANDED for the following actions:

1. Obtain relevant VA treatment records dating since June 2014 and associate them with the claims file.

2. Send the claims file to the examiner who conducted the September 2012 examination and prepared the January 2013 addendum opinion, if available, to obtain another addendum opinion.  The claims file and electronic treatment records must be reviewed  by the examiner.  If the original examiner is not available, the claims file should be forwarded to an examiner of similar or greater qualifications to obtain the requested addendum.  If a new examination is deemed necessary to respond to the request, one should be scheduled.

Following a review of the claims file and any relevant electronic VA treatment records, the examiner should respond to the following:

a. Did the Veteran have a psychiatric disability that existed prior to his entrance on ACDUTRA in 1985?  Please explain the reason for the conclusion.

b. Did the Veteran have a psychiatric disability that clearly existed prior to his entrance on active duty in 1988?  Please explain the reason for the conclusion.

c. If so, did the pre-existing psychiatric disability undergo a permanent worsening  in severity during either period of the Veteran's service (versus a temporary flare-up or exacerbation of symptoms)?  Please explain the reason for the conclusion.

d. Does the Veteran have any current psychiatric disability that was caused or permanently worsened beyond normal progression by the July 1986 lightning strike during INACDUTRA?  Please explain why or why not.

e. If it is determined that there was a permanent worsening of a pre-existing psychiatric disability during service, was this permanent worsening clearly the result of the natural progression of the pre-existing disability?  If the worsening was the result of natural progression, the examiner should explain why the worsening was the result of natural progression rather than the result of activities and/or incidents of service.  Please explain the reason for the conclusions.

f. For any pre-existing psychiatric disability that was permanently worsened beyond normal progression (aggravated) during service, please opine whether any current psychiatric disability is at least as likely as not related to that in-service aggravation.  Please explain the reason for the conclusion.

g. For any current psychiatric disability identified that did not exist prior to service, please opine whether it is at least as likely  as not (50 percent or greater probability) related to service, to include any possible relationship with the Veteran's in-service psychiatric treatment and the July 1986 lightning strike.

If the examiner is unable to provide the requested opinions without resort to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the claim for service connection for an acquired psychiatric disorder remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




